UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

----- X
UNITED STATES OF AMERICA,

18 Cr. 30 (PAC)

~against~

OPINION & ORDER

PAUL VAN MANEN, et al.,
Defendant.

__________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

The Governrnent moves in limine to preclude the defense from introducing a music video
of Governrnent’s cooperating Witness CW-l (Dkts. 203 & 228). Defendants Van Manen and
Charlton also move to admit a hearsay statement made to Witness-l (Dkt. 23 0). For the reasons
that follow, the Government’s motion is GRANTED in PART and DENIED in PART. The
Defendants’ motion is DENiED.

I. CW-l Music Video

CW-l is a codefendant of Charlton and Van Manen Who formally entered into an
agreement to assist the Government in this case in January of 2019. (Charlton Opp. Mern., Dl<t.
226 at 3). Approxirnately a month before he signed that agreement, CW-l uploaded a music video
to the internet in Which he, according to Charlton’s interpretation, raps about this case, states that
he has continued to deal drugs While on bail, “makes light of getting addicts high,” and discusses
his eventual cooperation With the Governrnent. (Id.). Charlton believes this video is probative of
CW-l’s character and is admissible under the Confrontation Clause of the Sixth Amendment,
Which guarantees him the right to cross-examine Witnesses and present a defense See Um`ted Staies

v. Bejasa, 904 F.Zd 137, 141 (2d Cir. 1990). The Governrnent believes this video is higth

prejudicial and irrelevant because nothing in it speaks to CW-l ’s character for truthfulness See
Fed. R. Evid. 608(b).

Under Federal Rule of Evidence (“FRE”) 61 l(b), “[c]i'oss-examination should be limited
to the subject matter of the direct examination and matters affecting the credibility of the Witness.”
The Federal Rules of Evidence limit the circumstances under Which evidence of specific acts of a
Witness may be introduced into evidence FRE 608(b) provides that c°[e])<cept for a criminal
conviction under [FRE] 609, extrinsic evidence is not admissible to prove specific instances of a
Witness’ s conduct in order to attack or support the Witness’s character for truthfulness.” The Court
“may, on cross examination, allow [those prior acts} to be inquired into,” but only if such acts “are
probative of the character for truthfuiness or untruthfulness of . . . the Witness.” Fed. R. Evid.
608(b)(l).

The Court believes the fact that CW-l made and uploaded this music video While out on
baii as a co-conspirator in this case, less than two months before he formally agreed to cooperate
With the Government, is relevant to his character for truthfulness and the credibility of the
testimony he Wili give at trial. Additionally, some of the statements CW-l makes in this video are
also relevant to his character for truthfulness, as they appear to tout his ability to cooperate With
law enforcement While simultaneously continuing his criminal conduct The video itself, however,
constitutes extrinsic evidence of prior conduct and is not admissible See FRE 608(b).

Accordingiy, the Government’s motion to preclude CW~I ’s music video is GRANTED in
Part and DENIED in PART. The video itself is precluded and cannot be shown at trial. The
Defendants may, however, ask CW-l: (l) vvhether he made this video‘, and (2) about relevant
statements from the video that they feel call his candor With the Government during its prosecution

of this case into question

II. Hearsay Statement Made to Witness-l -

Van Manen seeks to admit a statement made to Witness-i by individual-1 after Individual-
l learned of the death of Michael Ogno. (Dkt. 230). Van Manen has learned that Witness-i told
the Governrnent that When Individual-l got out of jail, individual-l called Witness-l and asked
what happened to Ogno. Witness~l told lndividual~l she thought it was Van l\/lanen who sold
Ogno the drugs that led to his overdose. lndividual-l responded that it could be Van Manen or a
cousin of Individual-l’s ex-wife, who was either a heroin dealer or knew a heroin dealer. Van
Manen seeks to admit lndividual-l ’s statement as an excited utterance under FRE 803(2).

This statement is inadmissible hearsay According to Van Manen, lndividuai~i was in jail
the day that Ogno died. When Individual-l got out of jail, he called Witness-l “to ask what
happened with Ogno.” (Dkt. 230 at 2). While it is true that an excited utterance need not be
contemporaneous with the startling event, see U.S. v. Jones, 299 F.3d 103, 112 (2d Cir. 2002), the
declarant still must be “under the stress of excitement caused by the event or condition.” Uni`fed
Smtes v. Scarpa, 9l3 F.2d 993, 1017 (2d Cir.l990). There is no evidence that such was the case
here. Van Manen does not say how quickly after learning of Ogno’s death Individual-l called
Witness~l, and it is not even clear from his submission that Individual-l was startled at the time
of the phone call. Van Manen’s argument that “news that a close family member died so suddenly
is certainly a startling event,” (Dkt. 230 at 2), is pure conjecture lt is not a basis to admit an
otherwise unreliable hearsay statement Defendant’s motion to admit Individual~] ’s statement is
DENIED.

IH. Additional Pending Motions
Tluee additional motions in limine are currently pending before the Court but have not

been fully briefed: (1) the Government’s motion to redact racial slurs from CW-l ’s text messages

and phone calls (Dkt. 228 at 3); (2) Defendants’ motion to admit evidence relating to Van Manen’s
past drug abuse and Charlton’s financial hardship, including his homelessness (Dkts. 229 & 231);
and (3) Defendants’ motion to preclude Governnient Exhibits 262; 268; 269; and, 270 (Dkt 233).
The Court reserves judgment on these motions until Monday, May 6, 2019 to allow the parties
time to respond, should they so choose The Court will issue its final ruling on any outstanding

motions before jury selection begins.

Dated: New York, New York SO ORDERED

May 3, 2019 _

PAUL A. CROTTY
United States District ludge

 

